Citation Nr: 0627340	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  03-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Veteran represented by:	Maine Veterans' Services




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1969 to April 1971.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2001 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In April 2004, the Board remanded the case for further 
procedural and evidentiary development.  Because of the 
information and evidence obtained in the development of the 
claim, the claim is again REMANDED to the RO via the AMC.  


REMAND

The veteran is seeking service connection for PTSD resulting 
from claimed in-service stressors in Vietnam to include 
combat-related experiences and sexual assault.  On 
psychological evaluation in November 2005, the veteran 
reported that he was frequently exposed to mortar attacks, 
rocket fire and rifle fire, and that he was involved in the 
killing of enemy soldiers.  The diagnosis was PTSD due to war 
trauma and sexual abuse.  

The record, including the veteran's personnel file, does not 
provide credible supporting evidence of the claimed in-
service stressors.  The record does show that the veteran was 
in a combat environment in Vietnam.  In light of the 
veteran's service in Vietnam, the current diagnosis of PTSD, 
and the potential for a verifiable in-service stressor, 
further evidentiary development is needed before the claim 
can be decided.  Accordingly, under the duty to assist, 38 
C.F.R. § 3.159, the case is REMANDED for the following 
action:



1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

2. Ask the veteran to identify the 
locations, where he was subjected to 
mortar and rocket attacks and contact 
with enemy forces, and the dates.  

3. Request from the U.S. Army and Joint 
Services Research Center (JSRRC) the unit 
history and lessons learned for E 
Company, 1st Battalion, 502 Infantry 
Regiment, 101st Airborne Division from 
March 1970 to April 1971, while in Thua 
Thein province in Vietnam.  Also request 
a search for reports of attacks at 
Firebases Birmingham, Arsenal and Eagle 
from March to July 1970. 

4. After the above evidentiary 
development has been completed, determine 
if the record contains sufficient medical 
evidence to decide the claim, and if not, 
schedule the veteran for VA psychiatric 
examination to determine whether the 
veteran has PTSD based on credible 
supporting evidence that the claimed in-
service stressors occurred. 

5. After all of the above is completed, 
adjudicate the claim.  If the claim is 
denied, furnish the veteran a 
supplemental statement of the case, and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



